*353OPINION

Per Curiam:

The appellants request this court to set aside their convictions for drug offenses contending that the trial court erred in refusing to give certain instructions to the jury and in receiving certain rebuttal testimony. Neither contention has merit.
The refused instructions, one concerning entrapment, and the other regarding a lesser included offense, were fully explained by other instructions which the court gave to the jury. Ricci v. State, 91 Nev. 373, 536 P.2d 79 (1975). The rebuttal testimony was given by a police officer concerning a conversation with Appellant Heiar prior to administering a polygraph examination. The testimony was properly admitted. Gardner v. State, 91 Nev. 443, 537 P.2d 469 (1975). The conversation which the officer related was not the result of the polygraph test. Cf. Warden v. Lischko, 90 Nev. 221, 523 P.2d 6 (1974).
The convictions are affirmed.